In an action for a divorce and ancillary relief, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Dorsa, J.), dated November 15, 2002, which denied her motion to hold the defendant in contempt of certain support obligations and granted the defendant’s cross motion for an award of an attorney’s fee, (2) an order of the same court dated January 6, 2003, which denied her motion to direct the defendant to produce certain documents and awarded the defendant an attorney’s fee, and (3) an order of the same court dated January 8, 2003, which denied her motion to hold certain nonparties in contempt and granted that branch of their cross motion which was, in effect, for an award of an attorney’s fee.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motions to punish the defendant and certain nonparties for contempt (see Antonacci v Antonacci, 273 AD2d 185 [2000]).
*665The Supreme Court properly determined that the defendant complied with the plaintiffs discovery demands (see Vasile v Chisena, 272 AD2d 610 [2000]).
Finally, the Supreme Court providently exercised its discretion in awarding attorney’s fees (see 22 NYCRR 130-1.1 [c] [1], [2]). Santucci, J.P., Goldstein, Luciano and Mastro, JJ., concur.